     Case 5:18-cv-01125-SP Document 119 Filed 11/26/19 Page 1 of 4 Page ID #:2710




 1   Rachel Steinback, SBN 310700                      Carol A. Sobel, SBN 84483
     LAW OFFICE OF RACHEL STEINBACK                    Monique A. Alarcon, SBN 311650
 2   P.O. Box 291253                                   LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90029                             725 Arizona Avenue, Suite 300
     (t) 213-537-5370                                  Santa Monica, CA 90401
 4   (f) 213-232-4003                                  (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                        (e) carolsobel@aol.com
                                                       (e) monique.alarcon8@gmail.com
 6
 7   Attorneys for Plaintiffs
 8   Additional Counsel on Following Page
 9                      UNITED STATES DISTRICT COURT
10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA MARTINEZ;                   Case No.: 5:18-cv-01125-R-GJS
12   ISAAC ANTONIO LOPEZ CASTILLO; JOSUE
13   VLADIMIR CORTEZ DIAZ; JOSUE MATEO               DECLARATION OF PLAINTIFF
     LEMUS CAMPOS; MARVIN JOSUE GRANDE               ISAAC ANTONIO LOPEZ
14   RODRIGUEZ; ALEXANDER ANTONIO                    CASTILLO
15   BURGOS MEJIA; LUIS PEÑA GARCIA;
     JULIO CESAR BARAHONA CORNEJO, as
16   individuals,                                    Filed concurrently with Plaintiffs’
17                PLAINTIFFS,                        Opposition to Defendants The Geo
18         v.                                        Group and City of Adelanto Motion for
                                                     Summary Judgment
19   THE GEO GROUP, Inc., a Florida
20   corporation; the CITY OF ADELANTO, a
21   municipal entity; GEO LIEUTENANT
     DURAN, sued in her individual capacity;
22   GEO LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO SERGEANT
     CAMPOS, sued in his individual capacity;
24   SARAH JONES, sued in her individual capacity;
25   THE UNITED STATES OF AMERICA; and
     DOES 1-10, individuals;
26
27                DEFENDANTS.
28


                                                 1
     Case 5:18-cv-01125-SP Document 119 Filed 11/26/19 Page 2 of 4 Page ID #:2711




 1   Catherine Sweetser, SBN 271142
     Kristina Harootun, SBN 308718
 2   SCHONBRUN, SEPLOW, HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4   (t) 310-396-0731
 5   (f) 310-399-7040
     (e) csweetser@sshhlaw.com
 6
     (e) Kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16   (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28


                                           2
     Case 5:18-cv-01125-SP Document 119 Filed 11/26/19 Page 3 of 4 Page ID #:2712




 1                      Declaration of Isaac Antonio Lopez Castillo
 2   I, ISAAC ANTONIO LOPEZ CASTILLO, declare as follows:
 3         1.     I have personal knowledge of the facts stated below and could testify
 4   competently to these facts if I were asked to testify as a witness.
 5         2.     From May 2017 to approximately August 2017, I was detained in ICE
 6   Custody at the Adelanto Detention Center in the City of Adelanto, California.
 7         3.     During my time at the Adelanto facility, I resided in various dorms,
 8   including dorms that were in the East facility and the West facility. I had access to
 9   and used the shower facilities in each of these dorms.
10         4.     To turn on the shower in each of these dorms, I would have to press a
11   button on the shower wall and water would spray from the showerhead. I did not
12   have the ability to change the water temperature to a hotter or colder temperature.
13   The water temperature in the showers was always extremely hot.
14         5.     Following the incident on June 12, 2017, I was taken to an area that I
15   understood was the intake area. I knew this was called the intake area because this
16   area had holding cells that detainees were usually kept in before being transported
17   within the facility. To my knowledge, there are two showers in the intake area.
18   Based on my experience of being taken to the showers at the intake area, the water
19   temperature there was extremely hot, just as it was in the other dorms.
20         6.     After the incident on June 12, 2017, I continued calling individuals
21   that were on my approved call list, including my attorney, advocates from
22   immigrants’ rights groups, and my friends and family. When I called individuals
23   from immigrants’ rights group, I reported the way GEO officers harmed me during
24   the June 12, 2017 incident and informed them of the injuries I suffered.
25   Individuals from the immigrants’ rights group took down statements to help
26   advocate for me and encouraged me to file grievances regarding the GEO officers.
27   However, approximately one week later, their numbers began to be blocked.
28


                                                1
     Case 5:18-cv-01125-SP Document 119 Filed 11/26/19 Page 4 of 4 Page ID #:2713




 1        I declare under penalty of perjury under the laws of the State of California
 2        and the United States of America that the foregoing is true and correct.
 3        Executed this 26th day of November 2019, in Tijuana, B.C., Mexico.
 4
 5                           __________________________
 6                             Isaac Antonio Lopez Castillo
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
